DETAILED ACTION
Applicant’s response, filed 12/20/2021, to the previously presented Office Action has been considered and made of record. Claims 1-20 are pending further examination.

Response to Arguments and Amendments
Applicant’s arguments, see pages 16-19 of Applicant’s Remarks filed on 12/20/2021, with respect to the previously presented 35 USC 103 prior art rejections of claims 1-20 have been fully considered and are persuasive. Applicant’s arguments were persuasive because the previously cited prior art documents as was utilized in the previously presented combination of teachings did not disclose the currently presented limitation of at least the independent claims.  However, it was during the additional search and consideration that the previously cited prior art teachings of Sitrick et al (US 2013/0024418) have disclosed portions of the newly amended claim subject matter of the independent claims. Therefore, a new prior art rejection based on a new combination of the previously presented prior art has been presented in the current office action. The previously presented 35 USC 103 prior art rejections have been withdrawn.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 10-11, 13, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hinski (US 2016/0049010) in view of Frem et al (US 9645978) and Sitrick et al (US 2013/0024418).

With respect to Claim 1: A computer-implemented method of leveraging augmented reality [Hinski, para 0041 and 0043.] to integrate physical documents into a digital workflow, comprising: [Hinski, para 0041, 0043: A computer, printed document, camera, and wearable augmented reality display. The method performed using a computer system and associated software (para 0053-0055).]
detecting, utilizing an augmented reality device, a presence of a physical document within a field of view of the augmented reality device; [Hinski, para 0044 and 0061, Fig 1A: Capture of document when in view of the user of the AR device.]
mapping the physical document to an electronic document from a document repository; [Hinski para 0044-0045, 0061, 0063: Image analysis performed on the document to determine content of the image (“text, numbers, graphics, images….”) that are features of the document image viewed by the user of the AR “augmented reality” device and use to identify and locate document support data for aiding the AR user to make decisions regarding the document being viewed (para 0044). Mapping the extracted content/features (para 0044-0045 – extracting features such as text, numbers, graphics, images and the like) of the AR “augmented reality“ device viewed image to a list of values in the computerized document record stored in a database.]
determining, utilizing image processing, a plurality of differences made to the electronic document relative to the physical document, [Hinski, para 0084: All modifications of the current image content of the AR device user as compared to the values of the document record are determined and displayed to the user viewing the document.]
[Hinski has not further disclosed the presently claimed limitations requiring that the plurality of differences comprise “a first difference of a first difference type and a second difference of a second difference type” or the layering each of an identified difference type in “a plurality of augmented layers”. Frem (col 2 lines 35-48) has disclosed the determination of a plurality of differences between documents caused due to user editing of said documents, and the assignment of application of animation layers corresponding to each of said detected plurality of differences caused by the plurality of user edits (col 2 lines 40-50).]
displaying via the augmented reality device the plurality of differences made [Hinski, para 0084: Hinski has disclosed shared display mapping of the visual modifications found between the visual features having corresponding matching spatial locations of said viewed image and stored document data. Hence, Hinski has disclosed at least the creation of digital information transferred to the digital display device in order to be performed the disclosed digital display of the viewed document and modification information that are the differences between the stored and viewed document.] to the electronic document relative to the physical document in a plurality of augmented reality layers displayed over the physical document within the field of view of the augmented reality device, [Hinski, para 0044-0045, 0063, and 0084:  Display of “document support data” that is document enhancing information, handling instructions, aiding the user in handing and performing actions on the imaged document viewed by the user of the AR device. Document support data can be displayed in a layer overlaying the viewed document image of the AR device user (para 0045). Determined modifications are displayed with the user viewing of the physical document (para 0084).]
detecting a physical annotation made to the physical document
[Frem (col 2 lines 40-50) has disclosed assignment of the corresponding animations to a corresponding plurality of differences between the documents caused by a user edit “annotation” of a document compared to a prior version of said document. Frem (col 2 lines 40-50) has disclosed the augmented display of said document using the plurality of layers. Hinski and Frem are analogous art of document editing by a user, determining document changes between a current and prior version of the document, and displaying a layered image data to the user comprising the document image data and at least one layer. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least to modify the detection and display of  user based document differences of Hinski by further assigning different layers based on the type of user edit to said document image data as disclosed by Frem. The motivation for combining would have been to provide “a more comprehensive depiction of the editing process may provide a dynamic and pleasing visual experience in addition to any improvements in clarity” as taught by Frem (col 2 lines 45-50). Therefore, it would have been obvious to one ordinary skill in the art at the time of the invention to at least try to combine the teachings of Frem with Hinski to achieve the limitations of the presently claimed invention.]
[Hinski in view of Frem have disclosed the determination of differences and hence also matches that would be corresponding features of the compared image data that are not differences. However, Hinski in view of Frem have not further disclosed that the physical annotation or “user edit” of Hinski in view of Frem corresponds to a “difference of the plurality of differences” as required by the following claim limitations.]
that matches an electronic annotation corresponding to a difference of the plurality of differences; and [Sitrick et al (US 2013/0024418) has disclosed (para 0012, 0017, 0035, 0039, and 0154) the layered display (para 0047, 0054, 0058) of annotations of different users in a layering effect (para 0154) such that the display of differences (para 0058, 0062, 0065, and 0105) corresponding to a difference “user edit” type that is at least the user creating the difference “annotation” to the displayed document that is further displayed at a depth layer corresponding to the user. Thus Sitrick has disclosed assigning a difference type that is an annotation corresponding to a layer of a plurality of layers. Furthermore, Sitrick (para 0796) discloses the identification of the removal of differences and the update of the presentation “display” data to reflect the new information corresponding to the removal of a difference caused by a user’s annotation to the image data, wherein said displayed data corresponds to a plurality of layers corresponding to a plurality of user edit “annotation” differences as discussed above.]
modifying the plurality of augmented reality layers by removing the electronic annotation from a corresponding augmented reality layer of the plurality of augmented reality layers; [Sitrick et al (US 2013/0024418) has disclosed (para 0012, 0017, 0035, 0039, and 0154) the layered display (para 0047, 0054, 0058) of annotations of different users in a layering effect (para 0154) such that the display of differences (para 0058, 0062, 0065, and 0105) corresponding to a difference “user edit” type that is at least the user creating the difference “annotation” to the displayed document that is further displayed at a depth layer corresponding to the user. Thus Sitrick has disclosed assigning a difference type that is an annotation corresponding to a layer of a plurality of layers. Furthermore, Sitrick (para 0796) discloses the identification of the removal of differences and the update of the presentation “display” data to reflect the new information corresponding to the removal of a difference caused by a user’s annotation to the image data, wherein said displayed data corresponds to a plurality of layers corresponding to a plurality of user edit “annotation” differences as discussed above.]
[Sitrick and the teachings of Hinski in view of Frem are analogous art of identifying annotations between different versions of an image document and displaying said differences in an overlaid manner. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify the identification of differences and display of different difference types as disclosed by the combined teachings of Hinski and Frem by associating said existing and non-existing “removed”/”deleted” difference types such as different user annotations causing the creation and removal of differences between the compared image data (displayed and user edited) as disclosed by Sitrick to achieve the expected result of visualizing only the differences between the sets of data by removing said prior differences that no longer correspond to differences due to the annotation “user edit” of the image data. The motivation for combining would have been to update the display of difference data disclosed by each of the teachings of Sitrick and Hinski in view of Frem and Sitrick by including a known layer based difference visualization method for updating the display of differences in a layered format by removing visualizations corresponding to features of the image data that no longer correspond to differences between said image data sets to achieve the reasonably expected result of simultaneously displaying a plurality of differences in a layered format. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Sitrick with Hinski and Frem to achieve the limitations of the currently presented claim.]

With respect to Claims 2, 10, and 16: The computer-implemented method as recited in claim 1, further comprising:
creating a shared state mapping for the physical document and the electronic document, the shared state mapping indicating differences between the physical document and the electronic document. [Hinski, para 0084: Hinski has disclosed shared display mapping of the visual modifications found between the visual features having corresponding matching spatial locations of said viewed image and stored document data. Hence, Hinski has  disclosed at least the creation of digital information transferred to the digital display device in order to be performed the disclosed digital display of the viewed document and modification information that are the differences between the stored and viewed document.]

With respect to Claims 11 and 19: The non-transitory computer readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computing device to:
receive a real-time update to the shared state mapping indicating an additional difference concurrently made to the electronic document relative to the physical document; and [Hinski, para 0084, 0085, 0089: Rendering and displaying the difference data on the AR view image data such that it is on said viewed document is at least mapping the electronic/augment reality layer to the coordinates of the physical document. Hinski has disclosed detections of differences including those pertaining to textual information and the display of difference information including textual annotations by mapping the differences to the AR viewed physical document.  Said differences including textual information/annotation are differences between the physical document and the stored electronic document, hence differences occurring on either document would be detected and mapped to the display of the user’s AR view as disclosed by Hinski.]
display the additional difference made to the electronic document relative to the physical document in an additional augmented reality layer displayed over the physical document. [See above and the discussion of claim 1 wherein the differences are mapped and displayed in the AR view.]

With respect to Claims 8 and 17: The computer-implemented method as recited in claim 1, wherein mapping the physical document to the electronic document from the document repository comprises:
extracting visual features from the physical document; [Hinski (para 0044-0045 and 0061) has disclosed the analysis of a physical document to determine features of said document, wherein the features are used to identify and retrieve the corresponding electronic document for comparison to the physical document. Hinski has also disclosed populating the database with new document and feature data when an AR viewed document has not been found in the document database (para 0071). Hence Hinski has disclosed a database of electronic documents retrieved based on their features and the further population of said database with additional feature and document data.]
analyzing a plurality of electronic documents in the document repository to identify a plurality of visual features for the plurality of electronic documents; [Inherent to the process of Hinski, else the visual features for comparison between the physical document and the plurality of stored documents would not exist for further comparison of said features as disclosed by Hinski (0070-0072) to locate the physical document’s stored electronic counterpart.]
comparing the visual features of the physical document to the plurality of visual features of the plurality of electronic documents; and [Hinski, para 0070-0072, at least visual features.]
identifying that the electronic document includes a threshold amount [Hinski has required that some sufficient, hence threshold, number/amount of matched unique data such as visual features between the physical imaged document and a stored electronic be met in order to determine that the physical document is identified/matched to a stored electronic document.] of the visual features of the physical document based on the comparison.

With respect to Claim 13: The non-transitory computer readable medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the computing device to modify the plurality of augmented reality layers by:
Hinski (para 0111) a detected difference that is categorized as an error of said physical document is detected. User performs corrective action leading to a modification/update of the shared mapping state to remove the detected differences/error and the associated AR view overlay displaying said error.]
modifying the shared state mapping to remove the electronic annotation corresponding to the at least one difference from the shared state mappings; and [As per the discussion of Sitrick of Hinski in view of Frem and Sitrick: The removal of difference layers that are mappings of the state of the features between the corresponding document/image data sets being compared has been disclosed based on the determination that a difference has been deleted by a user due to annotation (see Sitrick – para 0796). The difference state mappings of annotations to layers has been disclosed by each of the references of Hinski in view of Frem and Sitrick, wherein layers of displayed data correspond to differences due to user edits to the store document image data, the differences then being displayed in a layered format on the presented image data.]
removing the electronic annotation from the corresponding augmented reality layer according to the shared state mapping. [As per the above discussion: The removal/deletion of difference data between the sets of image data, due to a user edit that causes a difference to no longer exist between said sets of image data has been disclosed by Sitrick, wherein the further display of the difference between features of the image data “state mapping” in a layered visual format has been disclosed by at least Hinski in view of Frem.]

With respect to Claim 18: The system as recited in claim 16, wherein the at least one computing device is further configured to cause the system to:
determine that at least one difference of the plurality of differences comprises a predetermined annotation symbol mapped to a predetermined operation to modify content of the physical document; and [Detection of differences such as predetermined differences corresponding to blank fields and editorial markups (para 0074) causes a predetermined display of instructions for performing corrective action by said user/author.]
perform, in response to determining that the at least one difference comprises the predetermined annotation symbol, the predetermined operation to modify the content of the physical document. [Detection of differences such as predetermined differences corresponding to blank fields and editorial markups (para 0074) causes a predetermined display of instructions for performing corrective action by said user/author on said physical document.]

Claims 3-4 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hinski (US 2016/0049010) in view of Frem et al (US9645978) and Sitrick et al (US 2013/0024418) as applied to claim 1  above in view of Wexler et al (US 2014/0253701).

With respect to Claims 3 and 14: The computer-implemented method as recited in claim 2, further comprising:
determining that the physical document leaves the field of view of the augmented reality device; [Hinski (para 0066-0069) has disclosed identification and processing of the region of view of the AR device to identity a document and determine if the quality, blur, motion, and alignment of the visible regions of the document meet certain requirements such as the document image being within view and not being blurred. Hinski further discloses (para 0068) instructing the user to move or correct the alignment of the document and/or imaging sensor of the AR device such that the document enters the field of view. Hinski has also disclosed performing checks on the differences between image data (para 0084-0085) and updating a shared view of the physical document and differences there between. Hinski has not further disclosed the detection of the document leaving and re-entering and providing a determination of the differences between said documents when it re-enters the field of view. Wexler has disclosed tracking an object in a field of view and updating the feedback of the object when said object leaves and re-enters the field of view (para 0652 and 0657) or otherwise has a change of state occur.]
detecting, utilizing the augmented reality device, that the physical document reenters within the field of view of the augmented reality device; [Wexler para 0652 and 0657.]
accessing the shared state mapping for the physical document and the electronic document; and [Hinski, para 0084, 0085, and 0089: Rendering and displaying the difference data on the AR view image data such that it is on said viewed document is at least mapping the electronic/augment reality layer to the coordinates of the physical document. Hinski in view of Frem and Sitrick has disclosed detections of differences including those pertaining to textual information and the display of difference information including textual annotations by mapping the differences to the AR viewed physical document.  Said differences including textual information/annotation are differences between the physical document and the stored electronic document, hence differences occurring on either document would be detected and mapped to the display of the user’s AR view as disclosed by Hinski. Furthermore as a result of Hinski and Frem in view of Wexler the user is provided with feedback as to the changes in state of the document object including entering field of view, leaving field of view, and/or detected modifications.]
displaying via the augmented reality device any differences made to the electronic document relative to the physical document indicated in the shared state mapping in a plurality of an additional augmented reality layers displayed over the physical document within the field of view of the augmented reality device. [As a result of Hinski, Sitrick, and Frem in view of Wexler the user is provided with feedback as to the changes in state of the document object including entering field of view, leaving field of view, and/or detected modifications.]It would have been obvious to one of ordinary skill in the art to modify the field of view monitoring and comparison (The “comparison” of Hinski in view of Frem is also a form of determination of a change in state of the document.) of a document image area in the AR device of Hinski to provide feedback to the user if a change in state of the document type object has occurred such as leaving, re-entering, or other change of state in the field of view as disclosed by Wexler. The resulting modification of the prior art of Hinski being the feedback of changes in state of the document being viewed by the user including those such as changes in modifications to the document (i.e. user form filling and data field alterations of Hinski) and leaving or re-entering the field of view of the user, wherein the feedback of Hinski is at least the display of changes to the document in an overlaid manner (para 0084-0085 of Hinski). The motivation to combine would have been to provide user feedback to changes in a viewed object/document as disclosed by Wexler (abstract). Therefore, it would have been obvious to at least try to combine the teachings of Wexler with Hinski, Sitrick, and Frem to achieve the currently claimed invention.]

With respect to Claim 4: The computer-implemented method as recited in claim 3, wherein displaying via the augmented reality device any differences made to the electronic document relative to the physical document indicated in the shared mapping state in the plurality of additional augmented reality layers displayed over the physical document within the field of view of the augmented reality device comprises:
displaying via the augmented reality device the plurality of differences made to the electronic document relative to the physical document in a first plurality of augmented reality layers displayed over the physical document within the field of view of the augmented reality device; and [As per the above discussion of Hinski and Hinski in view of Sitrick, Frem, and Wexler: The determination by Hinski and Frem of differences between the augmented reality device viewed imaged document and the electronic document and the overlay in the display of said physical document on the augmented reality device has been disclosed. Furthermore, the device of Hinski (para 0097 – device captures said images using a video feed, wherein said images of the physical document are used in the process of Hinski hence a continuous/live/real-time monitoring and updating is performed by the teachings of Hinski) monitors the visual field and captures images of said physical document and updates corresponding changes to said physical document with respect to the electronic document. Therefore, any secondary, tertiary or subsequent created or view differences between said documents will be correspondingly detected by the process of Hinski and Hinski in view of Wexler.]
displaying via the augmented reality device additional differences made to the electronic document relative to the physical document indicated in the shared state mapping in the plurality of additional augmented reality layers displayed over the physical document within the field of view of the augmented reality device. [As per the above discussion of Hinski in view of Frem and Sitrick, the display of the mapped visual differences to the spatial positions on the physical document in the augmented reality device’s display has been disclosed. Frem (col 2 lines 35-50) provides the teachings of the display of a plurality of difference types in a plurality of corresponding visual layers on said document image. Sitrick (para 0105 and 0154) has disclosed the simultaneous display of a plurality of layers in a 3D depth format wherein each displayed depth layer corresponds to a different “difference type” that is a particular user’s annotations. Hinski, para 0084, 0085, and 0089: Rendering and displaying the difference data on the AR view image data such that it is on said viewed document is at least mapping the electronic/augment reality layer to the coordinates of the physical document.]

Claim 5-7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Hinski (US 2016/0049010) and Frem et al (US 9645978) and Sitrick et al (US 2013/0024418) as applied to claim 1  above in view of Holland et al (“MobARDoc: Mobile Augmented Printed Documents”).
	
With respect to Claims 5, 15, and 20: The computer-implemented method as recited in claim 1, wherein displaying via the augmented reality device the plurality of differences made to the electronic document relative to the physical document in the plurality of augmented reality layers displayed over the physical document within the field of view of the augmented reality device comprises:
determining a location of at least one difference of the plurality of differences made to the electronic document; [Hinski para 0044-0045, 0061. 0063: Image analysis performed on the document to determine content of the image (“text, numbers, graphics, images…..”) that are features of the document image viewed by the user of the AR “augmented reality” device and use to identify and locate document support data for aiding the AR user to make decisions regarding the document being viewed (para 0044). Said features of the imaged physical document and the stored electronic documents inherently having spatial locations associated therewith. Hinski, para 0084: All modifications of the current image content of the AR device user as compared to the values of the document record are determined and displayed to the user viewing the document. Frem (col 2 lines 35-50) further discloses the detection of a plurality of difference types and the assignment of said corresponding difference types to a corresponding plurality of layers for augmented display of said document with differences. Thus Hinski in view of Frem have disclosed locating the positions of at least one difference type have a spatial association with the document image data, and the addition of said differences to a layer for display. Furthermore, Sitrick discloses the determination of the spatial positioning of said differences, else the spatial alignment for overlaid display of the various layers as disclosed by Sitrick would be not be obtained as disclosed.]
generating a two-dimensional texture comprising the at least one difference; [Hinski, para 0084, 0085, and 0089: Rendering and displaying the difference data on the AR view image data, wherein rendering for display necessitates generating a two-dimensional texture to be displayed. Hinski has disclosed (para 0084, 0085, and 0089) Rendering and displaying the difference data on the AR view image data such that it is on said viewed document is at least mapping the electronic/augment reality layer to the coordinates of the physical document hence has at least disclosed the determination of two-dimensional coordinates and the mapping and display of said textures in a two-dimensional overlay view of the augmented reality device. Hinski (para 0090 and 0097-0100) has further disclosed the alignment of said image data for creation of the data. Hinski in view of Sitrick and Frem has not further disclosed the following claim limitations of determining, and mapping the differences/textures in three-dimensional coordinates and mappings to the rendering and display of the augmented reality device.]
determining three-dimensional coordinates of the physical document within a three- dimensional environment of the augmented reality device; [Holland (abstract, Fig 2, Fig 3, page 3 RHC sections title “Feature Extraction and Comparison” and “Distortion Calculation and Interface Overlay”) has disclosed a method of comparing a viewed physical document, determining feature differences between said physical document and a stored electronic document, displaying in an augmented reality view an overlay of the differences, and the calculation of perspective type three-dimensional mis-alignment of the camera viewed printed document when compared to the electronic/digital version, and the distortion/alignment of the overlay to said viewed physical document. Thus the three-dimensional perspective coordinates of the viewed image data with respect to the stored/electronic version are determined for display and alignment of the overlay on the viewed visual document as taught by Holland.]
mapping the location of the at least one difference to the physical document by determining three-dimensional coordinates for the location on the physical document within the three-dimensional environment of the augmented reality device; and [Hinski of Hinski in view of Frem has disclosed the mapping of the differences (see above) and the rendering and display of the textures in an overlay fashion in the view of the augmented reality device. Furthermore, Holland (see Fig 2 and 3) has disclosed the mapping and visualization of an overlay in three-dimensions to correct for perspective distortion of the viewed physical document with respect to the stored electronic/digital version.]
wrapping the two-dimensional texture to a surface of the physical document at the three- dimensional coordinates for the location. [Hinski of Hinski in view of Frem and Sitrick has disclosed the mapping of the differences (see above) and the rendering and display of the textures in an overlay fashion in the view of the augmented reality device. Furthermore, Holland (see Fig 2 and 3) has disclosed the mapping and visualization of an overlay in three-dimensions to correct for perspective distortion of the viewed physical document with respect to the stored electronic/digital version. Hinski in view of Frem and Sitrick and the teachings of Holland are analogous art of an augmented reality viewing device for processing viewed image data to create a visualization that is an overlay between a stored version and physical version of a view document. It would have been obvious to one ordinary skill in the art to modify the manual alignment of Hinski (see para 0097-0100 of Hinski) of the viewed physical document, but automating the alignment process to minimize the error between the viewed physical document and the stored version thereof as disclosed by Holland. The motivation for combining would have been to reduce the error of alignment and recognition of a viewed physical document with respect to the stored version as disclosed by the teachings of Holland. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Holland with Hinski and Frem to achieve the above claimed limitations.]

With respect to Claim 6: The computer-implemented method as recited in claim 5, further comprising
moving the two-dimensional texture in sync with the physical document as the physical document changes positions within the field of view of the augmented reality device. [Holland (page 3 RHC final sentence): “The visible portion of the relevant overlay interface (which is stored in the original digital document’s perspective) can then be distorted accordingly to match the view through the mobile device.”]

With respect to Claim 7: The computer-implemented method as recited in claim 1, wherein determining, utilizing image processing, the plurality of differences made to the electronic document relative to the physical document comprises:
converting the electronic document into an image file; [The process of Holland of Hinski in view of Holland requires the visual comparison of visual word features in patches that are bounding boxes (page 3 “Connected Component….” “Feature Extraction….” And “Distortion Calculation” sections. The matching, comparison, and correction processes all based on the comparison of the word image features of the bounding box “patches”.]
comparing individual image patches of the electronic document to corresponding individual image patches of the physical document; and [The process of Holland of Hinski in view of Holland requires the visual comparison of visual word features in patches that are bounding boxes (page 3 “Connected Component….” “Feature Extraction….” And “Distortion Calculation” sections. The matching, comparison, and correction processes all based on the comparison of the word image features of the bounding box “patches”.]
identifying at least one image patch of the electronic document includes content not present in a corresponding image patch of the physical document. [The process of Holland of Hinski in view of Holland requires the visual comparison of visual word features in patches that are bounding boxes (page 3 “Connected Component….” “Feature Extraction….” And “Distortion Calculation” sections. The matching, comparison, and correction processes all based on the comparison of the word image features of the bounding box “patches”. Furthermore, Hinski (as discussed with respect to each of claims 1 and 5) has disclosed the identification of missing features based on the comparison of features between said documents.]

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Hinski (US 2016/0049010) in view of Frem et all (US 9645978) and Sitrick et al (US 2013/0024418) as applied to claims 1 and 18 above in view of Hintermeister et al (US 2017/0116784).

With respect to Claim 9: The computer-implemented method as recited in claim 1, further comprising:
providing an augmented reality tool for interacting with the plurality of augmented reality layers; [Hinski, of Hinski in view of Frem and Sitrick, has disclosed viewing the physical document, viewing differences between the physical document and the electronic version, viewing additional information such as instructions or additional document data in the AR display of the user. Hinski nor Frem and Sitrick have further disclosed a tool for interacting with the viewed data by interacting with the viewed augmented reality layer (Hinski and Sitrick have disclosed that said layer is the combined view of at least the physical document and difference, additional information, and/or instructional information).]
detecting a new annotation to an augmented reality layer of the plurality of augmented reality layers in response to a user input using the augmented reality tool; and [Hintermeister has disclosed (para 0030) has disclosed an AR (augmented reality) interactive real-time overlay of a stored page/document (para 0029 and 0060) corresponding to a detected physical page/document in the view of the user’s AR device. Hintermeister includes the overlay of contextual information (para 0029-0030 and 0060) based on the sensed physical document and retrieved context data for the viewed page (para 0031) corresponding to a multiple page document stored in a repository (para 0054-0055).]
applying the new annotation to the electronic document by writing the new annotation to the electronic document. [Hintermeister (para 0056) has disclosed displaying in the augmented reality content the information received from the interaction scan, and Hinski of Hintermeister in view of Hinski has disclosed the details of mapping electronic and physical document image data such that the co-display of the physical document, electronic document, and associated information can be co-displayed by the AR device in an overlay manner. Hintermeister and Hinski in view of Frem and Sitrick are analogous art in the field of image processing, detection of a physical document in a field of view of the user, using an augmented reality device to overlay information on the viewed physical document based on stored information of a corresponding electronic document and solve a similar problem of enhancing user experience of document processing using an AR device. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify analysis and interaction of the single page viewed physical document using the AR device of Hinski in view of Frem and Sitrick by modifying the retrieval process of Hinski to include the comparison of the viewed page document to each page of a multiple page document stored in the document repository as disclosed by Hintermeister. The motivation for combining would have been to increase the number of pages handled by the document matching and retrieval process by enabling the processing and checking of a viewed page of a multiple page document disclosed to a corresponding multiple page document stored in a document repository as disclosed by Hintermeister. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hinski, Frem, and Sitrick with the teachings of Hintermeister to achieve the presently claimed invention.]

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Hinski (US 2016/0049010) and Frem et al (US 9645978) and Sitrick et al (US 2013/0024418) as applied to claim 11 above, in view of Reiner (US 2007/0237378).

With respect to Claim 12: The non-transitory computer readable medium of claim 11, further comprising instructions that, when executed by the at least one processor, cause the computing device to: [Hinski (para 0046 and 0084 of Hinski), of Hinski in view of Frem and Sitrick, has disclosed tracking changes of one or more users viewing and editing the document, but has not further disclosed the presently claimed limitations further requiring the tracked changes introduced by different users using colors “identify a preference setting associating colors with different editing users: and display….in a different color…”.]
identify a preference setting associating colors with different editing users; and [Reiner (para 0084 and abstract) has disclosed editing/auditing of image documents by a plurality of users and the tracking of changes by assigning each user with a different color for said image document changes/annotations.]
display the additional difference in the additional augmented reality layer in a different color than one or more colors of the plurality of differences in the plurality of augmented reality layers. [Hinski and Frem have each disclosed the display of differences, and Reiner has further disclosed the display of user associated annotations in different user associated colors. Hinski in view of Frem and Sitrick and the teachings of Reiner are analogous art of annotation image documents and tracking the changes, wherein said documents can be edited by one or more users and electronically stored. It would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to modify the tracking of changes of one or more users as disclosed by Hinski in view of Frem and Sitrick to further include a different color association for changes made by each user, such that changes made by each different user are assigned a different color specific to said user as disclosed by Reiner. The motivation for combining would have been to different changes made by different users as disclosed by Reiner (para 0084). Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to at least try to combine the teachings of Hinski, Frem, and Sitrick with the teachings of Reiner to achieve the limitations of the present claim.]

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN J BLOOM whose telephone number is (571)272-9321. The examiner can normally be reached 9:30AM - 6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emily Terrell can be reached on (571) 270-3717. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NATHAN J BLOOM/Examiner, Art Unit 2666                                                                                                                                                                                                        



/EMILY C TERRELL/Supervisory Patent Examiner, Art Unit 2666